PER CURIAM.
There is a very fortunate minor child whose initials are A.R. He has two couples who want to be his parents. The appellants, Brenda and Robert Price, who are the former foster parents of A.R., want to adopt the child, and sought habeas corpus *247relief in the lower court to accomplish that end. Both the Department of Children and Families and the circuit court considering this matter, however, have determined that Gil and Wendy Rivera should have the privilege of adopting A.R. Although both couples appear to be well qualified to be his adoptive parents, the trial court concluded after five days of hearings that the best interest of A.R. would best be served by his becoming the adoptive son of the Riveras, and denied the petition. This conclusion is supported by substantial competent evidence.
We have considered the arguments of the Prices regarding their asserted constitutional rights as foster parents, and have concluded that our decision in Buckner v. Family Servs. of Cent. Florida, Inc., 876 So.2d 1285 (Fla. 5th DCA 2004), resolves these matters unfavorably to them. We, therefore, affirm the trial court in all respects.
AFFIRMED.
THOMPSON, PALMER, and MONACO, JJ., concur.